Citation Nr: 1432487	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  08-26 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel

INTRODUCTION

The Veteran served on active duty from May 1971 to February 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran appeared and provided testimony before the undersigned in November 2010 at a hearing that was held at the RO.  A transcript of the proceeding is of record.

In November 2011, the Board remanded the claim for additional development.  
At that time, the Board referred the issue of entitlement to service connection for coronary artery disease to the Agency of Original Jurisdiction (AOJ).   In a March 2012 rating decision, the RO denied service connection for ischemic heart disease (which includes coronary artery disease).  See 38 C.F.R. § 3.309(e) (2013).  The Veteran did not appeal the decision.  As such, the Board will not further address the claim of entitlement to service connection for coronary artery disease.


FINDINGS OF FACT

1.  The Veteran's hypertension did not manifest during his military service and is not otherwise related to an event or injury in service; hypertension did not manifest to a compensable level within one year of his discharge from service.

2.  The Veteran's hypertension was not caused or aggravated by service-connected diabetes mellitus.



CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA applies to the instant appeal. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007). VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran was advised of VA's duties to notify and assist in the development of his service connection claim in September 2007, prior to the initial adjudication of his claim in January 2008.  This letter explained the evidence necessary to substantiate his claim based on the multiple theories alleged, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  This letter also informed him of disability rating and effective date criteria.  An August 2012 Supplemental Statements of the Case (SSOC) readjudicated the matter after the Veteran and his representative responded and further development was completed.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA timing defect may be cured by the issuance of fully compliant notification followed by readjudication of the claim). 

All relevant evidence necessary for an equitable resolution of the issue on appeal has also been identified and obtained, to the extent possible.  The Veteran and his representative have not identified any outstanding relevant evidence. 

The Veteran was provided an opportunity to set forth his contentions on his claim for service connection during the November 2010 hearing before the undersigned. The United States Court of Appeals for Veterans Claims (Court) has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the November 2010 hearing the undersigned identified the issue of entitlement to service connection for hypertension, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  Regardless, the Board notes that any error that may have been committed at the hearing pursuant to Bryant was subsequently cured by the March 2011 and November 2011 Board remands and the July 2011 VA examination and December 2011 opinion, which completed further development in the Veteran's appeal. 

There is also substantial compliance with the Board's March 2011 and November 2011 remand directives pertinent to this claim in that VA treatment records were secured and associated with the claims file, a VA examination was completed in July 2011 and an addendum opinion obtained in December 2011, and the appeal was readjudicated by August 2011 and August 2012 SSOCs.  Stegall v. West, 
11 Vet. App. 268, 271 (1998). 

Regarding the adequacy of the July 2011 examination and the December 2011 addendum opinion, the July 2011 VA examination included all necessary testing, physical examination of the Veteran, and review of his claims file.  The July 2011 examination report and December 2011 addendum together provided the findings requested by the remands.  Therefore, the Board finds that the July 2011 VA examination and addendum opinion are adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  To the extent that neither specifically addressed the relationship between the Veteran's hypertension and his coronary artery disease, the Board finds that such error is harmless, given that the claim for service connection for ischemic heart disease was denied in a March 2012 rating decision, rendering the claim for secondary service connection on this basis without merit.

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Legal Criteria, Factual Background, and Analysis

The Veteran seeks service connection for hypertension based on multiple theories of entitlement.  Specifically, he alleges that his hypertension is secondary to his service-connected diabetes or to nonservice-connected coronary artery.  The Board will address the applicable theories of entitlement in turn.

A.  Service Connection on a Direct or Presumptive Basis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A disorder may be service connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service or, for certain chronic diseases detailed in 38 C.F.R. § 3.309(a), that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013) (holding that the continuity of symptomatology provisions of 38 C.F.R. § 3.303(b) only apply to a chronic disease listed in § 3.309(a)).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d). 

Where a Veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and cardiovascular renal disease, including hypertension, as a chronic disease, becomes manifest to a degree of 
10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). 

In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Pertinent law and regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period starting on January 9, 1962, and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent.  38 C.F.R. § 3.307(a)(6)(iii). 

Certain diseases shall be service connected if the Veteran was exposed to an herbicide agent during service, if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  During the course of this appeal, VA added ischemic heart disease to the disabilities listed in 38 C.F.R. § 3.309(e) as being presumptively related to herbicide exposure.  75 Fed. Reg. 53,202, 53,216 (Aug. 31, 2010).  The final rule is applicable to claims pending before VA on August 31, 2010 and therefore applies to the Veteran's claim.  Id. at 53,202.  Ischemic heart disease is defined as "acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina."  38 C.F.R. § 3.309(e).  Note 3 of § 3.309(e) specifically states that hypertension is not included within the generally accepted medical definition of ischemic heart disease.  Therefore, hypertension is not entitled to presumptive service connection based on exposure to herbicides. 

However, when a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service, to include as based on exposure to herbicides.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In the instant case, there is substantial medical evidence demonstrating that the Veteran has a current disability of hypertension.  VA treatment records throughout the appeal period reflect diagnoses of and treatment for hypertension, to include reports of VA examination dated in November 2006 and July 2011.  Therefore, the first element of service connection is met.

Although the evidence shows the Veteran has a current diagnosis of hypertension, there is no evidence of hypertension in service.  The Veteran's service treatment records do not reflect a notation of hypertension or elevated blood pressure readings.  Additionally, on January 1973 separation examination, the Veteran's blood pressure was 130/76.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (stating that the term hypertension means that diastolic blood pressure is predominantly 
90 mm. or greater).  Moreover, Diagnostic Code 7101 states that an initial diagnosis of hypertension must be confirmed by at least two blood pressure readings taken over several days.  See id. ("Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days."); see also Gill v. Shinseki, 26 Vet. App. 386, 390 (2013).  As such, the second element of service connection is not met.

Additionally, the evidence of record fails to establish that the Veteran had hypertension to a compensable level within one year of his separation from service or that he experienced continuity of symptomatology of hypertension symptoms after service.  38 C.F.R. §§ 3.303(b), 3.309(a).  Clinical records demonstrating the initial diagnosis of hypertension are not of record.  However, a review of the record reflects that the Veteran has not reported a date of onset prior to 1984.  As the Veteran did not report hypertension until ten years after his February 1973 discharge from service, a preponderance of the evidence is against a finding that the Veteran incurred hypertension to a compensable level within a year of service discharge or that he experienced continuity of symptomatology of hypertension since service.  

There is no other evidence in the record indicating a relationship between the Veteran's service and hypertension.  Hence, a preponderance of the evidence is against the direct and presumptive theories of entitlement to service connection. 

B.  Service Connection on a Secondary Basis

As noted above, the Veteran also contends that his hypertension is secondary to his service-connected diabetes mellitus or his nonservice-connected coronary artery disease. 

Service connection may be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Under 38 C.F.R. § 3.310, secondary service connection is permitted based on aggravation; compensation is payable for the degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  In order to prevail on the issue of entitlement to secondary service connection, generally there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. Part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

As explained above, the evidence clearly shows the Veteran has a diagnosis of hypertension.  However, as his claim for service connection for coronary artery disease was denied in a March 2012 rating decision, the second element (a service-connected disability) is not met with respect to this particular theory of entitlement.  As such, service connection for hypertension secondary to coronary artery disease is not warranted

In contrast, a February 2007 rating decision granted service connection for diabetes mellitus.  Hence, the first two elements of the claim for secondary service connection have been established, as pertains to this secondary theory of entitlement.  The key inquiry in this case therefore is whether the service-connected diabetes mellitus caused or aggravated the Veteran's hypertension. 

The record contains evidence that either directly or indirectly addresses whether hypertension is caused or aggravated by service-connected diabetes mellitus.  The relevance and probative value of this evidence will be discussed in turn.

On VA examination for diabetes mellitus in November 2006, the examiner noted a history that the Veteran was diagnosed with diabetes in 2001, and that he had been diagnosed with hypertension in 1996.  The Veteran reported that the diabetes caused his hypertension.  The examiner provided a diagnosis of hypertension and opined that the Veteran's hypertension was aggravated by his diabetes.  In addressing the degree of disability due to aggravation, the examiner stated that such could only be determined by speculation.  The examiner did not provide a rationale for his determination that the hypertension was aggravated by the diabetes.

The Veteran underwent an additional VA examination for diabetes mellitus in March 2010.  At that time, he reported a history of the onset of diabetes mellitus in 2006, and the onset of hypertension in 1996.  The examiner determined that the Veteran's hypertension was essential in nature, and was not a secondary complication of diabetes mellitus.  However, this examiner also did not provide a rationale for his determination that the hypertension was not caused by the diabetes.

These opinions are inadequate for two reasons.  First, in regard to the November 2006 opinion, the examiner provided no rationale for concluding that the Veteran's hypertension was aggravated by this diabetes mellitus.  Similarly, in regard to the March 2010 opinion, the examiner provided no rationale for concluding that the Veteran's hypertension was not causally related to diabetes.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the conclusions to the supporting data. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 
21 Vet. App. 120, 124 (2007) (providing that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against any contrary opinions). 

Second, the March 2010 opinion is incomplete as it did not provide an opinion as to whether the Veteran's hypertension was aggravated by his diabetes.  See Allen,
 7 Vet. App. at 448-49.   The combination of these insufficiencies results in the Board placing little weight of probative value on these opinions. 

Due to the above inadequacies, the Veteran underwent VA examination for hypertension in April 2011.  At that time, the Veteran stated that he was diagnosed with hypertension in 1987, and that he was diagnosed with diabetes mellitus in 2003.  This examiner also determined that the Veteran's hypertension was essential in nature, and was not caused by his diabetes mellitus.  In making this determination, the examiner explained that the Veteran's hypertension existed for several years prior to the onset of diabetes mellitus, and was more likely caused by risk factors including chronic tobacco smoking, obesity, and hyperlipidemia.  

In a December 2011 addendum opinion, the examiner addressed whether the Veteran's diabetes mellitus had aggravated his hypertension, and determined that it was less likely than not that the diabetes had aggravated the hypertension.  The examiner reasoned that there was no evidence that the Veteran's hypertension had worsened since his diagnosis of diabetes mellitus, and there were no other diabetic complications, such as diabetic nephropathy, that would aggravate the hypertension.  A review of the Veteran's VA treatment records was referenced in support of this opinion.  

The Board places substantial weight on these probative opinions.  When considered together, they address the pertinent questions at hand, that is, whether service-connected diabetes caused or aggravated hypertension.  Both opinions describe the disability in sufficient detail and thoroughly explain the reasoning for the conclusions reached, thus, allowing the Board to make a fully informed evaluation of the underlying medical issues.  See Stefl, 21 Vet. App. at 123.  Further, the reports reflect that pertinent evidence, including medical test results and the Veteran's history (including view via lay statements and objective VA treatment records), was considered in reaching the medical conclusions.  See Nieves-Rodriguez, 22 Vet. App. at 304 (holding that it is the reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion). 

At the November 2010 hearing, the Veteran acknowledged that his doctors had told him that it was unlikely that his hypertension was caused by diabetes because the hypertension had been diagnosed before the diabetes mellitus.  He also acknowledged that his blood pressure had been under good control since he was diagnosed with diabetes mellitus.  Nevertheless, he continued to assert that there was a causal relationship between the two disabilities.  

Generally, a veteran is competent to describe the injury and his symptoms both during and after service, as such requires personal knowledge rather than medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed Cir. 2006).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In this case dealing with the vascular system and blood pressure, the question of nexus goes beyond a simple and immediately observable cause-and-effect relationship.  Additionally, the Board finds the VA examiner's opinion more probative.  Specifically, the July 2011 report of VA examination and December 2011 addendum opinions clearly state findings that lab results of record do not reveal any diabetic complications that would aggravate hypertension.  Thus, the Board places little probative weight on the Veteran's statements that his hypertension is related to his service-connected diabetes and finds that the 2011 opinions outweigh this testimony.  While the Veteran's statements have been considered, the opinion of a trained medical professional is more probative.  

As such, the Board concludes that a preponderance of the evidence is against a finding that hypertension was caused or aggravated by service-connected diabetes. 

In summary, the claim of service connection for hypertension is denied based on consideration of direct, presumptive, and secondary service connection theories of entitlement.  The Board has considered the benefit-of-the-doubt rule; however, since a preponderance of the evidence is against the Veteran's claim for service connection for hypertension, the benefit-of-the-doubt rule is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 



ORDER

Service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II or coronary artery disease, is denied.



____________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


